Title: From George Washington to Brigadier General Caesar Rodney, 10 September 1777
From: Washington, George
To: Rodney, Caesar



Sir
Head Quarters near Chads Ford [Pa.] 10th Sepr 1777.

I am favd with yours of Yesterday, and am sorry to find that so irregular a spirit and temper prevails among your Militia. The New Castle County people have no excuse for not joining you now, as the Enemy have in a manner left good part of the Country. I have recd Advice that their advanced Guards are within five Miles of this place. I wrote to you Yesterday to follow upon their Rear with all the Force you could collect, and I now press it upon you in the most urgent Manner, because if we should be lucky enough to give them a stroke at this distance from their Ships, you will be ready to intercept them. You will also be in the way of intercepting Convoys going to and coming from their Shipping. I desire you will be very particular in keeping the Returns of what Militia are in Service, and the time of Service, because when the Rolls are brought in for pay, I shall expect them to be certified by you. For want of a little Care in this respect the public has suffered monstrous impositions. I am Sir Yr most obt Servt.
